  5:19-cv-00287-JMC            Date Filed 06/02/20   Entry Number 100     Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           ORANGEBURG DIVISION

THE REGIONAL MEDICAL CENTER                   )
OF ORANGEBURG AND CALHOUN                     )
COUNTIES,                                     )      Civil Action No. 5:19-cv-00287-JMC
                                              )
     Plaintiff,                               )
                                              )
                                              )                  ORDER
     v.
                                              )
                                              )
SALEM SERVICES, GROUP, LLC AND                )
WESTCHESTER FIRE INSURANCE                    )
COMPANY,                                      )
                                              )
     Defendants.                              )
                                              )
     and                                      )
                                              )
                                              )
SALEM SERVICES GROUP, LLC AND
                                              )
WESTCHESTER FIRE INSURANCE
                                              )
COMPANY,
                                              )
                                              )
     Third-Party Plaintiffs,                  )
                                              )
     v.                                       )
                                              )
                                              )
SKIP GRAHAM, INDIVIDUALLY; 3G,                )
LP; GROUT DAWGS RESTORATION &
                                              )
WATERPROOFING, LLC; AND TROY                  )
MIKELL, INDIVIDUALLY,                         )
                                              )
     Third-Party Defendants.




                                              1
      5:19-cv-00287-JMC          Date Filed 06/02/20        Entry Number 100         Page 2 of 5




        The matter before the court is Third Party Defendants Skip Graham, individually, and 3G,

LP’s (“Defendants”) Motion for Reconsideration pursuant to Fed. R. Civ. P. 59(e), filed on April

29, 2020. (ECF No. 95.) In the Motion, Defendants request this court to reconsider its April 23,

2020 Order (ECF No. 93), which denied Defendants’ Motion to Set Aside an Entry of Default (ECF

No. 55) and denied, as moot, Defendants’ Motions to Dismiss and Enlarge Time to Answer (ECF

No. 54).

        Rule 59 allows a party to seek an alteration or amendment of a previous order of the court.

See Fed. R. Civ. P. 59(e). Under Rule 59(e), a court may “alter or amend the judgment if the movant

shows either (1) an intervening change in the controlling law, (2) new evidence that was not

available at trial, or (3) that there has been a clear error of law or a manifest injustice.” Robinson v.

Wix Filtration Corp., 599 F.3d 403, 407 (4th Cir. 2010); see also Collison v. Int’l Chem. Workers,

Local 217, 34 F.3d 233, 236 (4th Cir. 1994).

        In the Order, the court held that Defendants failed to (1) articulate a meritorious defense,

(2) articulate an explanation for the unreasonable delay, and (3) have not shown why they are not

personally responsible for the delay of the Motion to Set Aside the Default. 1

       In the Reconsideration Motion, Defendants argue that default judgment against 3G was

unwarranted because “3G...was [not] properly served with Salem’s Third-Party Complaint, and

without proper service, the entry of a default cannot occur.” (ECF No. 95 at 6.) Defendants

further assert that the court never ruled on whether Defendants were properly served. First,

Defendants are incorrect that the court did not determine that service was proper. The court’s April

23, 2020 Order, citing to the uncontested Acceptances of Service in the record (ECF Nos. 36-40),


1
  Interestingly, in the Motion to Set Aside, Defendants stated “[i]f the Court is inclined to decide
that service on 3G, LP was proper, the undersigned would request additional time to brief the issues
remaining as to the Motions to Set Aside Default and to Enlarge Time to Answer.” (ECF No. 68 at
4-5.) The court denies Defendants’ conditional request to provide additional time to brief issues as
to the Motions to Set Aside.
                                                    2
      5:19-cv-00287-JMC         Date Filed 06/02/20      Entry Number 100        Page 3 of 5




determined that “Third-Party Defendants Skip Graham, Individually and 3G, LP were served via

personal service by the Sherriff’s Office on March 27, 2019.” (ECF No. 93 at 2.). In other

words, the court denied Defendants’ Motion to Set Aside and, in deciding, determined that service

was proper. However, for clarity, the court will further explain its determination.

       Defendants do not deny that Skip Graham, in his individual capacity, was properly served.

Further, Defendants do not contest that Skip Graham accepted service on behalf of 3G, LP, (ECF

No. 37), but instead argue that service upon him was improper because he was not 3G, LP’s

authorized agent. Defendants’ argument is unavailing. Here, Plaintiffs had several options for

properly serving 3G, LP. As the entity is a limited partnership, FRCP 4(h)(1)(A) applies.

Rule 4(h) of the Federal Rules of Civil Procedure, states:

       Unless federal law provides otherwise or the defendant’s waiver has been filed, a
       domestic or foreign corporation, or a partnership or other unincorporated
       association that is subject to suit under a common name, must be served:
       (1) In a judicial district of the United States:
           (A) in the manner prescribed by Rule 4(e)(1) for serving an individual; or
           (B) by delivering a copy of the summons and of the complaint to an officer, a
       managing or general agent, or any other agent authorized by appointment or by law
       to receive service of process and – if the agent is one authorized by statute and the
       statute so required – by also mailing a copy of each to the defendant; …”

       While Defendants are correct that Renee Graham, 207 Claude Bundrick, Blythewood, SC

29016 is listed as the registered agent for service of process with the South Carolina Secretary of

State, she is not the only individual in the universe who is able to accept service on behalf of 3G,

LP. See Fed. R. Civ. P 4(e); see also South Carolina R. Civ. P. 4(d)(1).

       Federal Rule 4(e)(1) provides that:

                Unless federal law provides otherwise, an individual – other than a minor,
               an incompetent person, or a person whose waiver has been filed – may be
               served in a judicial district of the United States by following state law for
               serving a summons in an action brought in courts of general jurisdiction in
               the state where the district court is located or where service is.


                                                 3
         5:19-cv-00287-JMC          Date Filed 06/02/20      Entry Number 100        Page 4 of 5




           Turning to applicable South Carolina Law, South Carolina Rules of Civil Procedure (d)(1)

is the state law for serving a summons upon an individual that provides that service upon an

individual, other than a minor or incompetent person shall be made:

          by leaving copies thereof at his dwelling house or usual place of abode with some
          person of suitable age and discretion then residing therein, or by delivering a copy to
          an agent authorized by appointment or by law to receive service of process.

           On March 27, 2019, the Richland County Sheriff’s Office served Third Party Defendant

3G, LP with the above referenced documents by leaving a copy of same with Skip Graham, Renee

Graham’s husband, at their dwelling house or usual place of abode. Skip Graham is a person of

suitable age and discretion then residing therein. Accordingly, Plaintiff complied with the

Federal Rules of Civil Procedure and service was perfected upon 3G, LP in this matter on March

27, 2019. 2

          Defendants have failed to establish any of the grounds for a grant of reconsideration.

    Therefore, the motion is inapplicable in this matter because it does not present an intervening change

    in controlling law, does not proffer new evidence that was unavailable at trial, nor sufficiently

    demonstrates that there has been a clear error of law or a manifest injustice. See Robinson, 599 F.3d

    at 407. Therefore, the court DENIES Third Party Defendants Skip Graham, individually, and 3G,

    LP’s Motion for Reconsideration (ECF No. 95).




2
  Additionally, akin to service under S.C. R. Civ. P. 4 (d)(1) is FRCP 4(e)(2). See e.g. Wood v.
Hampton-Porter Inv. Bankers, No. C-02-5367 MMC, 2004 WL 546888, at *2 (N.D. Cal. Mar. 11,
2004) (“One of the proofs of service indicates that a registered process server served [the
corporation] by serving Gregory D. Walker (“Walker”), as President of [the corporation], on
January 23, 2004. Specifically, the process server states under oath that he delivered a copy of the
summons and petition to Walker’s home and left the documents with “Charity Biddel–Walker—
Spouse/Resident.”’ Such service on Walker was effective, pursuant to Rule 4(e)(2) of the Federal
Rules of Civil Procedure. As noted above, [the corporation] could be served by serving one of its
officers. See Fed.R.Civ.P. 4(h). As Walker was served [through his spouse and resident], the court
finds that the [corporation] was also served.”)
                                                     4
     5:19-cv-00287-JMC     Date Filed 06/02/20   Entry Number 100     Page 5 of 5




IT IS SO ORDERED.


                                                         United States District Judge,
June 2, 2020
Columbia, South Carolina




                                          5
